Citation Nr: 0513045	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  99-06 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial disability evaluation for 
residuals of left acromioclavicular joint separation (minor), 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), dated in October 1998 that granted service 
connection for status post acromioclavicular joint 
separation, left shoulder, and assigned a 10 percent rating 
for that disability.  During the course of the appeal, a 
rating of 20 percent was granted, and the disability was 
recharacterized as residuals of left acromioclavicular joint 
separation (minor).  The veteran continues to seek a higher 
rating.  


FINDING OF FACT

The veteran's residuals of left acromioclavicular joint 
separation (minor) consist of range of motion that is motion 
that is not limited to 25 degrees from the side; there is no 
fibrous union, nonunion, or marked malunion of the humerus; 
and ankylosis of the left shoulder is not shown.


CONCLUSION OF LAW

An initial rating in excess of 20 percent for residuals of 
left acromioclavicular joint separation (minor) is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in March 2004.  The March 2004 letter was 
not mailed to the appellant prior to the initial RO 
adjudication of his claim.  Assuming for the sake of argument 
that pre-decision notice is required, any defect in this 
regard is harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  The appellant did not provide any additional evidence 
in response to the letter that was not fully considered by 
the RO in the post-October 1998 adjudication contained in the 
supplemental statement of the case (SSOC) issued in July 
2004.  The veteran did not thereafter respond to a January 
2005 letter asking whether he had additional evidence to 
submit.  He has not indicated to VA that there is additional, 
relevant evidence.  There is simply no indication that 
disposition of his claim would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO obtained the veteran's VA records, 
private records including those from chiropractor Marcus 
Pride, Kevin Thomas, M.D., and service medical records.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  In this case, the veteran was provided 
examinations in September 1998 and May 2004.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  


II.  Facts

The veteran's service medical records show left 
acromioclavicular joint separation.  VA examination dated in 
January 1998 showed left shoulder ranges of motion as 
follows:  forward flexion to 180 degrees, abduction 100/180 
degrees.  This examination was considered inadequate for 
rating purposes so the veteran was examined again in 
September 1998.  VA examination in September 1998 showed left 
shoulder ranges of motion as follows: flexion 130/180 
degrees, external rotation 75/90 degrees, internal rotation 
60/90 degrees, abduction 150/180 degrees.  The left shoulder 
had pain beginning and ending at all angles.  There was a 
prominent left scapula.  X-rays showed no evidence of 
fracture.  Alignment and architecture appeared normal.  There 
was possible slight increased density in the superior humeral 
head and glenohumeral joint.  The veteran reported he treated 
his pain two to three times per week with Motrin or Advil.  
He took one to two days off per month to rest.  Strength was 
good, no undue fatigue was noted, and the impact on daily 
activities was considered minimal to mild.  

The veteran has been treated by chiropractor Marcus O. Pride, 
D.C., since December 1995 for his left shoulder pain.  In 
December 1998, Dr. Pride noted that the diagnosis was chronic 
severe left acromioclavicular joint separation, 75 percent 
disabling.  Complaints of moderate to severe constant pain 
were noted.  Dr. Pride considered the veteran severely 
limited in all planes, and limited to sedentary work.    Dr. 
Pride indicated the veteran received treatment for pain 
relief at his office about twice per week.  In July 1999, Dr. 
Pride reported that abduction of the veteran's left shoulder 
was limited by 47 percent and that he was limited to semi-
sedentary work.  

In March 2000, Kevin Thomas, M.D., reported that the veteran 
presented in September 1999 with left shoulder pain and 
migraines.  Dr. Thomas noted the veteran was being seen once 
per month.  

In October 2000. Dr. Pride stated that the veteran should be 
limited to a maximum of 2 to 3 hours a day as a barber and 
should avoid repetitive arm and shoulder motion as this would 
exacerbate his condition.  It was noted that he should seek 
employment that would limit him to sedentary work.

In April 2004, the veteran was afforded a VA medical 
examination for evaluation of his left shoulder.  The 
physician noted that he was currently undergoing therapy but 
had received no injections.  He noted he has had worsening 
range of motion and increased pain.  The veteran appeared in 
no acute distress.  He was right hand dominant.  The 
shoulders appeared abnormal bilaterally, as there was 
elevation of the left and right acromion, more so on the 
left.  There was tenderness, bilaterally, on the 
acromioclavicular joint.  No atrophy was noted.  There was no 
tenderness of the biceps bronchi tendon.  There was no 
swelling, heat or redness, bilaterally.  There was no 
crepitus with range of shoulder motion.  Range of motion of 
both shoulders was diminished by pain on extreme flexion and 
abduction.  Range of motion of the shoulders was additionally 
limited by pain but not by fatigue, weakness, lack of 
endurance or incoordination.  Range of motion of the left 
shoulder was as follows:  flexion 0-100 degrees out of 
possible 0-180 degrees, with pain at 100 degrees; abduction 
0-90 degrees out of possible 0-180 degrees, with pain at 90 
degrees; and internal and external rotation of 0 to 90 
degrees out of possible 0 to 90 degrees, with no pain.  The 
examiner considered the examination findings to be signs of 
low degree acromioclavicular joint separation.  However, he 
noted the range of motion was out of proportion to the low 
degree of separation, so there may be a degree of impingement 
in the shoulders.  The diagnostic testing showed no 
abnormalities.  The diagnosis was that the left shoulder 
injury residuals had progressed to shoulder impingement.  The 
examiner noted that the limitations included frequent and 
prolonged working above the head or lifting heavy objects 
above the head.  


III.  Higher rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service-connected left (minor) shoulder 
disability is currently rated under Diagnostic Code 5203, 
which provides for impairment of clavicle or scapula rated as 
20 percent when there is nonunion with loose movement or 
dislocation.  This is the highest rating available for that 
Diagnostic Code.  The Board must also consider additional 
diagnostic codes, including 5202, which provides a 40 percent 
rating for the minor arm when there is fibrous union of the 
humerus, a 50 percent rating when there is nonunion of the 
humerus, and a 70 percent rating for loss of head of the 
humerus (flail shoulder).  Diagnostic Code 5201 provides for 
a 30 percent rating when there is limitation of the minor arm 
motion to 25 degrees from the side.  Diagnostic Code 5200 
also provides higher ratings of 30 and 40 percent for 
ankylosis of the scapulohumeral articluation.  Full range of 
motion of the shoulder is measured from 0 degrees to 180 
degrees for forward elevation, 0 to 180 degrees for shoulder 
abduction, and 0 to 90 degrees for external and internal 
rotation. 38 C.F.R. § 4.71a, Plate I.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  This appeal 
regarding the rating for the left shoulder is from the 
initial rating assigned with the grant of service connection 
in October 1998.  However, the degree of disability 
associated with his left shoulder has remained essentially 
static throughout the appeal period, and staged ratings are 
not indicated.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Applying the criteria set forth above to the facts in this 
case, the Board finds the preponderance of the evidence is 
against the appellant's claim for a rating in excess of 20 
percent for his left shoulder disability.   The preponderance 
of the evidence is against a finding that left shoulder 
motion is limited to 25 degrees from the side or less.  Thus, 
the record does not support a finding of disability 
sufficient to justify a higher rating under Code 5201.  The 
veteran had abduction at worst to approximately 84 degrees 
from the side, as reported by Dr. Pride in July 1999.  There 
is no fibrous union, nonunion, or loss of head of the 
humerus, nor is there any ankylosis.  X-rays of the left 
shoulder have revealed no fracture with normal alignment and 
architecture.  Thus, the veteran does not meet the schedular 
requirements for an increased rating found at Diagnostic 
Codes 5200-5203.  

Since the veteran's principal complaint is that of shoulder 
pain, the Board has given consideration to the application of 
38 C.F.R. §§ 4.40 and 4.45.  See Deluca v. Brown, 8 Vet. App. 
202 (1995).  However, there is no evidence of functional loss 
due to pain which would allow of the assignment of a higher 
rating under Diagnostic Code 5201.  Range of motion of the 
shoulder has been well beyond the limits established for the 
assignment of a 30 percent disability rating, even taking 
into account limitation of motion caused by pain.  Any pain 
affecting function of the left shoulder is not shown to a 
degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which fall far short of the 
criteria for the next higher schedular evaluation.  The VA 
examiner in September 1998 stated that shoulder strength was 
good, that there was no undue fatigue, and that the impact on 
the veteran's daily activities was minimal to mild.  In April 
2004, it was noted that the veteran's limitation including 
working and lifting above the head.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher ratings for his 
left shoulder disability.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected disorders, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular ratings 
assigned are adequate in this case.  The veteran has 
indicated that he is employed, and that while he does have 
difficulty raising hands over head, he is not precluded from 
performing routine daily tasks.  Private examiners have 
reported that he is limited to sedentary work.  Therefore, 
referral by the RO to the Chief 


Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 20 percent for residuals of 
left acromioclavicular joint separation (minor) is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


